Citation Nr: 0102703	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-23 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
otitis media, left partial hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






REMAND

The veteran had active service from September 1965 to October 
1967.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Nashville, Tennessee Regional Office (RO), that denied the 
above claim. 

Unfortunately, additional evidentiary development is needed 
prior to appellate disposition of this case.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.

The claims file shows that the veteran receives treatment for 
his hearing loss at the VA Medical Center (VAMC) in Mountain 
Home, Tennessee, most recently in August and September 1999.  
However, no outpatient treatment records have been obtained 
from that facility.  Upon remand, the RO should ensure that 
all of the veteran's VA treatment records have been 
associated with the claims file.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Although the veteran underwent a VA audiological examination 
in July 1999, another examination is needed.  The duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior medical treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  The 1999 
examiner commented that the claims file was not available.  
It is necessary that an examiner have these records available 
for review so that an informed opinion can be rendered as to 
the veteran's current level of disability.  Because the most 
recent examination was done without benefit of the veteran's 
claims file, it is inadequate, and another examination must 
be conducted, taking into account the records of prior 
medical treatment contained therein.  See 38 C.F.R. § 4.2; 
see also VAOPGCPREC 20-95.

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Center in Mountain Home 
for all treatment from 1998 to the 
present.  The RO should continue to 
request these VA records, either until 
the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

2.  Request that the veteran provide a 
list of any private medical providers who 
have treated him for otitis media and 
hearing loss since 1998.  He should 
provide the appropriate releases so that 
the RO can request such records, and the 
authorizations for release of information 
must be completed in full. 

When requesting records from private 
physicians, the RO should specify that 
actual treatment records, to include all 
diagnostic test results, as opposed to 
summaries, are needed.  All efforts to 
obtain private treatment records should be 
fully documented.  If any private 
treatment records are not obtained, the RO 
should inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to obtain 
the records.  The RO should also inform 
the veteran what further action, if any, 
will be taken by the RO with respect to 
his claim.  Allow an appropriate period of 
time within which to respond.

3.  After the foregoing development has 
been accomplished, schedule the veteran 
for a VA examination by a state-licensed 
audiologist that includes controlled 
speech discrimination (Maryland CNC) and a 
puretone audiometry test.  The examination 
must be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The veteran should also be afforded 
appropriate examination in order to 
determine whether there is any suppuration 
or aural polyps associated with otitis 
media.  

The examiner(s) should be provided a copy 
of this remand together with the veteran's 
entire claims folder, and the examiner(s) 
is asked to indicate that he or she has 
reviewed the claims folder.  All necessary 
tests should be conducted and the 
examiner(s) should review the results of 
any testing prior to completion of the 
report(s).

4.  Subsequently, review the claims folder 
and ensure that all of the above 
development actions have been conducted 
and completed in full and that the 
requested opinions are in compliance with 
the directives of this REMAND.  If any 
opinion/report(s) is deficient in any 
manner or fails to include adequate 
responses to the specific questions 
presented, it must be returned to the 
examiner(s) for corrective action.  38 
C.F.R. § 4.2; see also Stegall v. West, 11 
Vet. App. 268 (1998).  Ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.

5.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, provide 
the veteran and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  If the 
veteran has failed to report for an 
examination, citation of 38 C.F.R. 
§ 3.655 should be included.  Allow an 
appropriate period of time for response.  

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


